Restriction of the use of certain hazardous substances in electrical and electronic equipment (debate)
The next item is the report by Jill Evans, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on the restriction of the use of certain hazardous substances in electrical and electronic equipment (recast) - C6-0471/2008 -.
rapporteur. - Madam President, I would first of all like to thank all of my colleagues who have made this first reading agreement possible - in particular, of course, all of the shadow rapporteurs, the Commission and both the Spanish and Belgian Presidencies, as well as the Environment Committee and the group staff and assistants. We managed to reach agreement following a lot of hard but constructive work, including some very difficult compromises.
To put this debate into its proper context, over 9 million tonnes of electrical and electronic equipment is sold every year in the European Union. Most of this is large household appliances and IT and telecommunication equipment. As this market continues to grow, it has also become the fastest-growing waste stream in the EU, estimated to rise to a huge 12.3 million tonnes by 2020. It is a very complex waste stream that includes several hazardous substances.
The waste hierarchy makes prevention of waste the first priority, which means substituting hazardous substances in products which prevent recycling or pose a risk to health and the environment when undergoing waste treatment. The Commission estimates that the current RoHS Directive has led to a reduction of 100 000 tonnes of certain heavy metals and two groups of brominated flame retardants from going into the waste stream and potentially entering the environment. RoHS has set a global standard, but there was a need for more clarity, so we had a great responsibility with this recast to ensure that a clearer and more ambitious law was adopted.
I believe that we have improved the current directive in a number of ways. It now has a clear methodology, with criteria for deciding on new restrictions, complementary to and independent of REACH. The scope has been extended to include all electrical and electronic equipment within eight years, unless it is specifically excluded. There will be a review for additional exclusions within three years, together with an examination of three phthalates and one brominated flame retardant identified as priority. Time-limited exemptions can be granted on the basis of clear criteria and application deadlines. Nanomaterials will be looked at specifically in future reviews of restrictions.
Given my ambitions for this report, Members will not be surprised that I am not completely satisfied with the final outcome. The RoHS Directive was designed to address the specific problems of a specific waste stream and I think that we have missed an opportunity to move it forward substantially by adding further restrictions. However, we have kept its identity and strengthened the Commission proposal in many ways.
On correlation tables, my group supports making this obligatory for Member States, but this is a horizontal issue that affects all European legislation and cannot be resolved in this one file. To help find a solution, I proposed in Amendment 105 that we adopt a declaration calling on the Commission to report on the current practice of Member States in providing correlation tables and how it affects the Commission's work instead of insisting on mandatory correlation tables. This will give us a much clearer picture for the future debate.
In summary, we managed to strengthen a rather vague and unambitious proposal into a new RoHS which will deliver a higher level of protection for human health and the environment now and in the near future.
Member of the Commission. - Madam President, Mr Potočnik, the Commissioner responsible for this file, is here with me, but unfortunately he has to remain silent because of a problem with his throat. I know that he has been working on this file for a long time, so I will do my best to be his voice.
We stand on the threshold of a first-reading agreement on the recast of the directive on the restriction of hazardous substances in electrical and electronic equipment - the RoHS agreement. We would not have reached this point if it were not for the hard work of the European Parliament on this important dossier. I would like to thank and congratulate the rapporteur, Jillian Evans, as well as the Committee on the Environment, Public Health and Food Safety, for the excellent work carried out on this proposal.
RoHS has been a successful piece of legislation since it was adopted in 2003. It has prevented thousands of tonnes of banned substances from being thrown away and potentially released into the environment. It has brought about important changes in the design of electronic products in the European Union and worldwide. Other countries, including the EU's major trading partners, have followed the EU's example and brought in similar legislation.
We use enormous and increasing amounts of electronic equipment, which contain a lot of metal resources. A computer, for example, contains over 60 raw materials. On average, each EU citizen produces 25 kg of electronic waste every year. This law will ensure that electronic products are freed from many hazardous substances and will make this large waste stream easier to recycle. This law therefore also helps make the EU more resource-efficient, in line with our Europe 2020 strategy.
However, industry and Member States alike have reported the risk of inadequate or inefficient implementation and enforcement of the directive. The status quo is insufficient, not only in terms of protection of the environment, but also in terms of creating a level playing field within the EU. Therefore, it is important that this law be clarified and streamlined. The key element for the Commission is to ensure alignment with REACH, but real environmental benefits only arise when a law is properly implemented and enforced at national level. I hope that the introduction of the common definitions and assessment tools of the new legislative framework for the marketing of products in this law will significantly improve this.
In addition, the directive's environmental ambition is improved through the extension of the product coverage, first by the two new categories - medical devices and monitoring and control instruments - and, in eight years, to all electronic products. Further extensions to the scope of this law will further increase the environmental benefits, but economic operators should, of course, have sufficient time to adapt, and all scope changes should be based on solid information. The Commission will therefore review the scope changes as regards the current law, which have not yet been subject to impact assessments. The Commission would therefore like to clarify the issue by making two statements.
First, on the scope, the Commission interprets that it follows from Article 2(1a) that during the transitional period of eight years, Member States are obliged to allow electrical and electronic equipment that was outside the scope of Directive 2002/95/EC, but which would be covered by the new directive, to continue to be made available on their market.
Second, concerning the review pursuant to Article 19, the Commission intends to undertake, no later than three years after the entry into force of this directive, an impact assessment focusing on the changes in scope. This review may result in the Commission making a legislative proposal in line with its right of legislative initiative in the treaties.
We would also like to make the following declarations as regards nanomaterials. We note that work towards a common definition on nanomaterials is still ongoing within the Commission. We intend to adopt a recommendation on such a common definition for all legislative sectors in the near future. The Commission considers that the RoHS provision covered different forms, including nanoforms, of the substances which are currently banned, and those which, in the future, will be subject to a priority review under RoHS.
Finally, the Commission also regrets the lack of support for the provision, including in the Commission proposal, making the establishment of correlation tables obligatory. The Commission accepted the substitution of the obligatory provision by a recital encouraging Member States to follow this practice in order to facilitate a first-reading agreement, but it states that this should not be seen to be a precedent. We will continue to work with the colegislators in an effort to find a horizontal solution to this horizontal institutional issue.
The Commission can accept the compromise package in order to reach an agreement on this directive at first reading. I would encourage Parliament to adopt the same position.
on behalf of the PPE Group. - (PL) Madam President, to begin, I would like to offer my sincere thanks to the rapporteur, Mrs Evans, for her excellent work in preparing the report. Without her commitment and determination, achieving a compromise between the political groups and the institutions at first reading would have been impossible. The RoHS Directive belongs to those legislative acts which place the environment and sustainable development on the same footing as the uninterrupted movement of goods. Her efforts in the field of environmental protection have, to date, led to a spectacular placing of limits on heavy metals in the waste stream of electrical and electronic equipment and the appearance of technological innovations.
Our priority during work on the review of the RoHS Directive was to raise safety standards for electrical appliances and electronic gadgets for sale in the European Union. The new rules will require all manufacturers of electrical and electronic equipment to use substances which have been tested and which are safe for health and the environment. The open scope of the directive will have a positive influence on the harmonisation of the internal common market and the movement of goods, and will give European entrepreneurs legal certainty.
I believe the negotiated compromise is a good one, and that it is beneficial in terms of environmental protection and the removal of toxic substances from equipment and waste products. On the other hand, the amended RoHS Directive gives industry and entrepreneurs the necessary timeframe in which to introduce changes and to make the adaptations required. The proposed methodology for determining the substances intended for priority review is based on REACH, and also brings legal coherence and consistency to European Union legislation.
Madam President, I hope that our Commissioner gets his voice back again, because we need a voice at the climate conference in Cancún. I had been rather surprised that Mrs Damanaki was speaking here on the revision of the hazardous substances directive after also speaking on the fisheries revisions; thank you for stepping into the breach.
Parliament has not got everything that it wanted. Annex 3 has been dropped, which we regret. However, we will continue to keep an eye on these substances and when the revision takes place in three years' time, you will have to come back to this House with your impact assessments and provide evidence of the problems that exist there on a substance-by-substance basis. We also have a considerable number of exemptions, so that it rather resembles a Swiss cheese. We also need to check here the gaps and shortcomings that exist as regards human health and the environment. I will simply say that solar panels were highly controversial. We want to keep cadmium out of the environment, but these panels put 100 000 tonnes of cadmium into the environment. That is something we will have to watch carefully.
I am pleased that the Commission has made some concessions with its four statements, so for now, we will take what progress has been made in 2010 and we will meet again in three years' time for the revision. Naturally, I would also like to thank the rapporteurs and shadow rapporteurs.
Madam President, Commissioner, with this directive, we have before us legislation that has come about surprisingly quickly. I am very surprised that we have reached a compromise already which I and my group - and I expressly underline that - consider acceptable.
When all is said and done, this piece of legislation has had a very difficult passage through Parliament. We expanded its scope, only to restrict it again straight away. We have quite incidentally attempted to declare certain substances highly dangerous; perhaps we should ask ourselves whether this legislation is really the right forum for such a debate. Personally, I did not think it a good idea to include PVC and nanomaterials in a directive on 'hazardous substances'. I therefore think it sensible that this is no longer the case in the compromise.
The previous speaker has just said so already, but it really is remarkable that we consider each gram of polluting substances so carefully and are then sometimes very irrational in our debates. Apparently, there are industries in Europe which we are ring-fencing for political reasons. This seems to be the case for enterprises in the renewable energy sector. The fact that we instantly exempt them completely from the scope of this legislation by saying that we have to put up with environmental pollution for the sake of climate protection and our objectives in the area of renewable energy is incomprehensible. It does not add up.
I only hope that we do not do the same thing in the case of electronic waste - the decision on which is also imminent here - because that would be even more astonishing.
on behalf of the ECR Group. - Madam President, I would like to add my thanks to the rapporteur and her staff. After very long negotiations, we have an agreement that my group can sign up to.
However, I do want to take this opportunity to mention a couple of areas. This recast was intended to improve matters. By definition, I think that is what a recast should do. It was intended to simplify the requirements and demands on manufacturers. Looking at the result, it seems to me to be in many ways one step forward and two back. I welcome the removal of Annex III, which effectively created a blacklist for many substances, but I regret the inability to agree on the availability as a criterion. That took a great deal of discussion.
Secondly, it was intended to create legal certainty. I have to mention the opening of the scope here. Right from the beginning, I argued that it would create uncertainty and simply cause new demands for exemptions and exceptions. It seemed to me that, at the very least, we required a full impact assessment from the Commission before agreeing to this. I have not changed my mind, but I accept that I have lost the argument. The checks and balances now being written into the regulations are, I believe, going to lead to a number of challenges, and I welcome the Commission's commitment to look at this after it is included. But it would, in my view, have been better to have done this before. I wonder how this opening of the scope has actually advanced legal certainty and clarity.
Finally, I would also like to mention the real danger of over-regulation. In voting for the RoHS recast, we are, in effect, continuing a dual tracking of regulation and EU approval for chemical - hazardous - substances. We have the REACH regulations in place, and their implementation is, as we heard at committee recently, evolving satisfactorily. At some point soon, we will have to grasp the nettle and let the REACH regime lead, as it was intended to. I look forward to the Commission taking this point on board.
Madam President, I would like to start by expressing my thanks to the rapporteur, who has done a good job and salvaged what was possible in the face of great resistance from the Council and the majority here in Parliament. One major success of the new version is the open scope. This approach is exemplary and I am pleased that we were able to agree on it. On the negative side is the fact that the list of six substances that were already banned has not been expanded to include substances such as chlorinated and brominated flame retardants, phthalates and PVC. Although there is sufficient evidence of the risk to health that these substances present, they will not be banned in 2011 when the new version is in force.
Certain leading electronics manufacturers have been placing products such as mobile phones, televisions and laptops that do not contain these pollutants on the market on a voluntary basis for a number of years, and without any great increase in costs. We have passed up a great opportunity here to make the growing electrical and electronics industry a little more environmentally friendly.
Leading manufacturers are showing us the way. Instead of supporting these manufacturers with good initiatives, however, the EU is behind the times. It is the poor of this world that will suffer as a result. After all, every year, we dump millions of tonnes of toxic electrical and electronic waste on them. The poor cannot afford to pay for lobbyists in the European Union.
Madam President, ladies and gentlemen, we opposed the proposal for a directive in committee because the rapporteur had radically changed the Commission's proposal in a restrictive way by expanding its scope; proposing the gradual phase-out of a further 33 substances in Annex III, including brominated and chlorinated flame retardants, as well as PVC and its additives; limiting the scope for exemptions and the time taken to adjust; and introducing restrictive regulations for nanomaterials.
Had this House voted in favour of this decision, which is not supported by sufficient scientific evidence, it would have caused very serious damage to the economy, with major repercussions for unemployment.
Fortunately, thanks to a series of trialogues in which I participated as shadow rapporteur, a more than satisfactory compromise has been reached, with a commitment to conduct an audit and a possible review within three years.
Another complex subject was the detailed definition of nanomaterials, which has been suspended, pending a proposal by the Commission. The text, as arising from the trialogues, can be supported and adopted.
(DE) Madam President, our heartfelt thanks go to the rapporteur. The directive on electrical and electronic equipment is highly controversial. There were great differences of opinion regarding various aspects. I am therefore pleased that agreement has been reached and at what I regard as the good result of the trialogue negotiations.
I would specifically like to reiterate two points. One is the question of the scope. What equipment should the directive actually cover? There is one thing that we must not forget: originally, it was meant to cover domestic appliances - in other words, white goods. The open scope now includes many new product groups, which would also have encompassed technologies for renewable energy. I must point out that this directive actually had a quite different objective. Naturally, much stricter and higher standards of protection need to be applied in the case of domestic appliances than in the case of technologies such as those that are uninstalled, recycled, etc. by specialist personnel.
That is why I, in turn, advocated the exemption of renewable energies. I was not in favour of expanding the scope, but then I saw that a majority was moving in that direction. I think it would have been counterproductive to include renewable energy in this directive. It would have resulted in a competitive disadvantage and therefore I think it is the right decision.
Then I would like to say something about Annex III: I would have had concerns about including a further 37 substances as priority substances when there is no real justification on health grounds for a future ban on these. I think that would be a panic measure, and that is why I think the decision made is the right one and am pleased about this aspect of the result too.
(NL) Madam President, let me begin by congratulating the rapporteur. Mrs Evans has a remarkable determination, thanks to which we can today reach a compromise that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (the S&D Group) can endorse. I am saying 'can endorse' because a number of significant improvements have been made to this very important legislation. These improvements concern the expansion of open application areas, though we would have preferred them to be introduced more quickly. A further result of the improvements is that we still have a separate, independent directive - independent of REACH - obviously with the necessary coordination between the two. Thirdly, and I personally find this extremely important, thanks to these improvements, we have a good methodology, which Parliament has had difficulty negotiating, which should ensure that substances come under review again, so that we can see what their possible effects may be. On top of that, there are a number of substances (HBCDD) - which I have to look up on my paper here - one of the most commonly used and most controversial brominated flame retardants and three important phthalates - that should be addressed as a matter of priority. Naturally, action is also being taken on nanomaterials. We would have wanted to go much further, but we are happy that the Commission will, nonetheless, issue a statement. That is very important. Would we have wanted to go further? Yes, of course, we are unhappy with some aspects. Obviously, our group would have liked some additional substances to be banned, the review to happen more quickly and there to be fewer exemptions. As far as the latter is concerned, I really must come back to solar panels for a moment. The S&D Group was the only group to oppose to the end the totally mistaken idea that solar panels should be kept outside the scope. A special lobby has emerged around this issue, and completely unjustifiably so, if you ask me, because that will allow cadmium, a substance which has been banned since 2003, to remain in circulation for another ten years at least. I find that particularly unfortunate, especially for a sector that should undoubtedly be taking a lead in this regard. Nevertheless, the S&D Group will be pleased to support this compromise. I only hope that the Europe of Freedom and Democracy Group do not have the wrong dossier in front of them, because I have not seen from them much involvement in the trialogues.
(DE) Madam President, ladies and gentlemen, the recast version of the directive should help improve protection for the consumer and environment alike. I believe we have achieved this because we have established a realistic framework that is based on the actual risks to consumers and the environment and that offers businesses legal certainty for investments and innovations. This is very important for small and medium-sized businesses carrying out research in specific areas. It is comforting to know that we have been able to agree risk-appropriate guidelines in relation to this important topic and, in this regard, I would also like to thank the rapporteur and the shadow rapporteurs.
We have heard several speakers express their regret that the panels have been dropped. Ladies and gentlemen, we are not talking about cadmium here, but about cadmium telluride. The issues at stake here are innovation and investment. Indeed, we need to consider these questions separately. The devices in question are not electrical appliances, but rather equipment for generating electricity. This is a very significant distinction. We cannot take a catch-all approach, saying 'These are all poisonous substances'. After all, for example, my own body contains a certain amount of sulphur. Now, sulphur is not something I would readily choose to ingest. However, things are quite different when we are dealing with chemical compounds. That is why I am pleased that we have finally managed to put the question of PVC behind us. The businesses that manufacture PVC have done a lot of research in the last few years. One only has to look at the latest developments to realise what has been going on in the world. We do not need to revisit a debate that is already ten years old.
I am satisfied with the version now before us. I am certain it will enable us to achieve great benefits to the environment and consumer, as well as promoting innovation.
(IT) Madam President, ladies and gentlemen, in recent years, we have witnessed considerable attempts by Community institutions to ensure that the production, use and disposal of electronic products better protect the environment and human health.
The RoHS Directive is a key element of this policy. Compliance with the directives is certainly a challenge and a burden for businesses, but it is also an opportunity. Indeed, the ability to supply less polluting products is a very important distinguishing factor for our businesses, so much so that it can be classed as a real competitive advantage. Businesses must not regard the regulations and the provisions in the directive simply as obligations designed to penalise them, but as opportunities to improve business processes and product quality.
Nonetheless, some exemptions have been deemed necessary - some because of the current serious economic crisis, others because they are the subject of a subsequent and specific directive. This is the case for nanomaterials, the space and safety sectors, fixed installations, means of transport and self-propelled machinery, human-implantable medical devices, photovoltaic panels and equipment intended for research and development applications.
In conclusion, I would take this opportunity to express my desire for greater consistency between the RoHS Directive and the REACH regulation, with any risk of confusion or overlap avoided, because businesses and operators need clear and definite rules.
(DE) Madam President, I believe that the fundamental intention of this directive should be endorsed. The committee has finally faced up to its responsibilities and has improved significantly on the Commission's proposal. Nonetheless, there are a couple of issues that still need to be discussed.
Firstly, we need to remember the international dimension in all that we do. After all, what use is it if the European Union remains unblemished, but the importing of hazardous substances is still permitted.
Secondly, small and medium-sized companies must be able to cope with our regulations and, above all, the associated bureaucratic effort involved.
Thirdly, I assume that the process launched will be dynamic rather than static in nature, which is why this problem will need to be brought before the European Parliament at regular intervals.
(DE) Madam President, Commissioners, although I believe this is just a small step, at least it is a step in the right direction. At least the tabled amendment manages to encompass all the exceptions foreseen. I believe that this will also provide some important guidance for the business sector.
However, what is particularly important in respect of these guidelines is that consumers should be kept informed. I believe it will continue to be very important in the future that consumers should know about the potential environmental pollutants that they may be buying when they purchase electronics or electrical appliances. This is the only way to ensure that the correct procedures will be followed with our next directive, namely, in relation to the disposal of these devices.
It is important for the Commission and the Member States to supply this information now, because a transition period of eight years really is a very, very long time.
(SK) Madam President, in advanced industrialised countries, the lifecycle of electrical and electronic equipment is constantly shrinking. The replacement rate of this equipment is therefore accelerating, with the result that waste from electrical and electronic equipment is becoming an ever greater environmental burden.
It is a form of waste that is complex and very often contains hazardous substances which cannot yet be removed in a satisfactory way. It is therefore appropriate to consider the possible replacement of these substances at the electrical and electronic equipment manufacturing stage.
According to the information available, our gradual aim should be to find, in particular, harmless substitutes for halogen flame retardants, or for cheap and widely-used PVC. However, in the case of PVC in particular, I think it will be necessary to take a very sensitive approach to finding the right compromise between the objective requirements of environmental protection and the interests of the manufacturing sector.
Member of the Commission. - Madam President, honourable Members of Parliament, I would like to congratulate the rapporteur again for her hard work, owing to which an agreement appears to be emerging from Parliament. This is very important. So we now have a package of rules set out by Parliament thanks to which Member States can ensure that electronic products placed on the European markets are free of certain hazardous substances. This proposal was a compromise, and we all know that compromises lead to compromises. This is obvious, so it is also obvious that Parliament, the Commission and everybody involved has shown a great deal of goodwill. The result is something that the majority of us can support.
The Commission has a lot to say on this issue. We would have liked the compromise text and scope to be clearer with regard to the obligations of the Member States and the economic operators within the eight-year transition period. The statements the Commission has made on the scope outline the way we think the compromise text should be interpreted with regard to the scope. This is why I would like to ensure that these statements are included in Parliament's record. We nevertheless take very seriously our obligations to make an impact assessment of all scope changes as compared to the current directive, and we will start working on this as soon as the revised directive enters into force.
On enforcement, we find that the provisions on conformity assessment and marking are going to make a difference, as they set clear obligations both on how economic operators show that their products are compliant and on how Member States are supposed to verify compliance.
So this is not the end of our work. I would like to thank you all for your contributions and your suggestions. The Commission will take them on board.
rapporteur. - Madam President, first, I would like to thank all my colleagues for their comments. It will be clear to anybody listening to this debate just what differences there were between the groups and what a difficult process this has sometimes been. But we have the support of all the groups, and I very much hope and trust that in the vote on Wednesday, we will see that reflected.
I am also very pleased to hear that the Commission is committed to this directive, since the future of the directive itself will lie almost entirely in the hands of the Commission should the text be adopted on Wednesday. We will have no further codecision powers and, in future, the Commission would review the scope and the future restrictions. So I would call on the Commission to prioritise that view of the future restrictions so that we can further clean up this very important waste stream, which still creates so many problems for human health and the environment.
As we have heard colleagues saying tonight, prevention is better than cure and there are far more problem substances than those heavy metals and brominated flame retardants which are restricted under the current RoHS Directive. There is also plenty of evidence of the need for future restrictions.
This debate has, of course, been followed with interest by a great many people, including industry and NGOs. I believe that in this final compromise. we have remained true to the original aims of RoHS, and that we will have a more effective piece of legislation should Parliament vote in favour on Wednesday.
The debate is closed.
The vote will take place on Wednesday, 24 November 2010.
Written statements (Rule 149)
According to recent data, 9.3 million tonnes of electrical and electronic equipment, consisting mainly of large household appliances and IT and telecoms equipment, are sold each year in the European Union. With the expansion of the market and the shortening of innovation cycles, equipment is replaced more frequently, thereby adding to the amount of waste electrical and electronic equipment. It is estimated that such waste will reach 12.3 million tonnes by 2020.
The RoHS Directive, adopted in 2003, was intended to gradually eliminate a first series of hazardous substances, and it has allowed for a reduction in the amount of substances which are disposed of and potentially released into the environment. The review of this directive has been undertaken with the aim of introducing stricter regulations in relation to the restriction of hazardous substances. I believe that the compromise package, which was achieved following long negotiations between the Council and Parliament, represents an important step in the direction of greater clarity and simplification of the directive. One aspect of regulation that is particularly important is the exclusion from the scope of the directive of those substances which would have been banned without any scientific evidence, thus damaging the numerous businesses which operate in the market.
Given how important the review of this directive is, we must bear in mind that its main aim is to provide for stricter and more rigorous regulations on restricting the use of hazardous substances. Now, I believe that this compromise package represents significant progress towards greater clarity and simplification of the RoHS Directive. Of the many aspects which are to be taken into consideration for the purpose of regulation, I would like to draw particular attention to the exclusion from the scope of the directive of those substances - such as PVC and nanomaterials - which would have faced a ban on their production. Not only would the ban be enforced without any objective scientific evidence; it would also harm technological progress associated with the production of such materials. For this reason, all in all, we can be satisfied with the agreement that has been negotiated. On the one hand, this agreement strengthens environmental protection needs, by banning substances which are deemed to be hazardous following reliable scientific tests; on the other hand, however, it prevents other materials, the risks of which have not been scientifically proven, from being blacklisted to the detriment of producers and researchers, but, above all, to the detriment of consumers.
Renewables have the aim of helping to protect the environment. It is entirely contrary to their aim to create new hazards for the environment and for human health. The RoHS Directive and the Council Resolution of 28 January 1988 on a Community action programme to combat environmental pollution by cadmium are principally targeted against the use of cadmium, as Europe is a region particularly at risk from this cumulative carcinogenic poison. I would like to express my fundamental opposition to amendment No 12. This proposal excludes photovoltaic panels from the scope of the RoHS Directive. However, this exclusion unfortunately does not have the effect of supporting solar technologies. In fact, it legalises the production of cells based on tellurides of cadmium. CdTe cells enable producers to achieve higher profits than is the case with silicon cells. The approval of this proposal therefore represents support for the production of CdTe cells at the expense of silicon cells, which have a limitless supply of raw materials and do not contain toxic materials. The situation is all the more serious for the fact that if there is an exemption from the RoHS Directive for photovoltaic cells, it will not be possible to review and reassess the decision for a number of years. Research into non-toxic photovoltaic technologies will be accelerated only if producers of solar panels have to comply with the requirements of the RoHS Directive now, just like everyone else.
Revision of the directive on the restriction of the use of certain hazardous substances in electrical and electronic equipment poses a particular challenge. However, a recast is urgently needed in order to eradicate uncertainties in respect of the scope, the lack of clarity of the legal provisions and definitions, as well as the differences between Member States and potential procedural overlaps with other EU legal acts, for example, REACH. The Commission's original proposal was tailored far too much to large enterprises. The economic capacity of small and medium-sized enterprises is taken into greater consideration in the current version. After all, these small and medium-sized enterprises form the backbone of European competitiveness. The derogation procedure and the relevant deadlines for a Commission decision have also been set out clearly. The requirement laid down to review the directive within 10 years in order to adapt it to technological progress should also be highlighted. When this review is carried out, it must, in particular, take account of the availability and reliability of alternative products as well as the socio-economic impact.